Case 19-12122-MFW   Doc 787   Filed 01/27/20   Page 1 of 13
Case 19-12122-MFW   Doc 787   Filed 01/27/20   Page 2 of 13




                      Exhibit A
                                                                                                 Case 19-12122-MFW     Doc 787      Filed 01/27/20   Page 3 of 13




                                                                                                                            Exhibit A
                                                                                                                      Core/2002 Service List
                                                                                                                     Served as set forth below


                                  DESCRIPTION                                      NAME                                                     ADDRESS                                     EMAIL         METHOD OF SERVICE
                                                                                                   ATTN: HEIKE M. VOGEL, ESQ. AND ERIC H. HORN, ESQ.
                                                                                                   101 EISENHOWER PARKWAY, STE 412                                  hvogel@aystrauss.com
COUNSEL TO SONY INTERACTIVE ENTERTAINMENT AMERICA LLC           A.Y. STRAUSS LLC                   ROSELAND NJ 07068                                                ehorn@aystrauss.com            First Class Mail and Email
                                                                                                   ATTN: MATTHEW P. AUSTRIA
                                                                                                   1007 N. ORANGE STREET
COUNSEL TO AMBIANCE USA., INC dba AMBIANCE APPAREL AND BLUE                                        4TH FLOOR
DOT USA INC dba WAX JEAN                                        AUSTRIA LEGAL, LLC                 WILMINGTON DE 19801                                              maustria@austriallc.com        Email
                                                                                                   ATTN: MATTHEW T. SCHAEFFER
                                                                                                   10 WEST BROAD STREET
                                                                                                   SUITE 2100
COUNSEL TO COMENITY CAPITAL BANK                                BAILEY CAVALIERI LLC               COLUMBUS OH 43215                                                mschaeffer@baileycav.com       First Class Mail and Email
                                                                                                   ATTN: ROBERT B. BERNER
                                                                                                   1250 KETTERING TOWER
COUNSEL TO COMENITY CAPITAL BANK                               BAILEY CAVALIERI LLC                DAYTON OH 45423                                                  rberner@baileycav.com          First Class Mail and Email
COUNSEL TO ACADIA REALTY LIMITED PARTNERSHIP, CENTERCAL
PROPERTIES, LLC, KRE BROADWAY MALL OWNER, LLC, MEMORIAL CITY
MALL LP, MONTEBELLO TOWN CENTER INVESTORS LLC, STARWOOD
RETAIL PARTNERS LLC, PGIM REAL ESTATE, RETAIL PROPERTIES OF
AMERICA, INC., THE FORBES COMPANY, LLC, THE MACERICH COMPANY,
TRADEMARK PROPERTY COMPANY, WHITE PLAINS GALLERIA LIMITED                                          ATTN: DUSTIN P. BRANCH, NAHAL ZARNIGHIAN
PARTNERSHIP, YTC MALL OWNER, LLC, CENTENNIAL REAL ESTATE                                           2029 CENTURY PARK EAST
COMPANY, LLC, CRVI, DIMOND CENTER HOLDING, LLC, AND METROPOLIS                                     SUITE 800                                                        branchd@ballardspahr.com
LIFESTYLE CENTER, LLC                                          BALLARD SPAHR LLP                   LOS ANGELES CA 90067-2909                                        zarnighiann@ballardspahr.com   First Class Mail and Email

COUNSEL TO FEDERAL REALTY INVESTMENT TRUST, UBS REALTY
INVESTORS LLC, URBAN EDGE PROPERTIES, ACADIA REALTY LIMITED
PARTNERSHIP, CENTERCAL PROPERTIES, LLC, KRE BROADWAY MALL
OWNER, LLC, MEMORIAL CITY MALL LP, MONTEBELLO TOWN CENTER
INVESTORS LLC, STARWOOD RETAIL PARTNERS LLC, PGIM REAL ESTATE,
RETAIL PROPERTIES OF AMERICA, INC., THE FORBES COMPANY, LLC, THE
MACERICH COMPANY, TRADEMARK PROPERTY COMPANY, WHITE PLAINS
GALLERIA LIMITED PARTNERSHIP, YTC MALL OWNER, LLC, AND NORTH                                       ATTN: LESLIE C. HEILMAN, LAUREL D. ROGLEN
LOOP SHOPPING CENTER, L.P., GALLERIA MALL INVESTORS LP,                                            919 N. MARKET STREET
CENTENNIAL REAL ESTATE COMPANY, LLC, CRVI, DIMOND CENTER                                           11TH FLOOR                                                       heilmanl@ballardspahr.com
HOLDING, LLC, AND METROPOLIS LIFESTYLE CENTER, LLC               BALLARD SPAHR LLP                 WILMINGTON DE 19801-3034                                         roglenl@ballardspahr.com       First Class Mail and Email
                                                                                                   ATTN: MATTHEW G. SUMMERS, ESQ & CHANTELLE D. MCCLAMB, ESQ
                                                                                                   919 N. MARKET STREET
                                                                                                   11TH FLOOR                                                       summersm@ballardspahr.com
COUNSEL TO PORSCHE LEASING LTD                                  BALLARD SPAHR LLP                  WILMINGTON DE 19801                                              mcclambc@ballardspahr.com      Email
                                                                                                   ATTN: KEVIN M. NEWMAN
                                                                                                   BARCLAY DAMON TOWER
COUNSEL TO BLOOMFIELD HOLDINGS, LLC AND PYRAMID MANAGEMENT                                         125 EAST JEFFERSON STREET
GROUP, LLC                                                 BARCLAY DAMON LLP                       SYRACUSE NY 13202                                                knewman@barclaydamon.com       Email
                                                                                                   ATTN: NICLAS A. FERLAND, ILAN MARKUS
                                                                                                   545 LONG WHARF DRIVE
COUNSEL TO WESTFIELD (URW), LLC, WESTFIELD, LLC AND BROOKS                                         9TH FLOOR                                                        NFerland@barclaydamon.com
SHOPPING CENTERS, LLC                                           BARCLAY DAMON LLP                  NEW HAVEN CT 06511                                               imarkus@barclaydamon.com       First Class Mail and Email
                                                                                                   ATTN: ERIC W. SLEEPER, ESQ
                                                                                                   711 THIRD AVE
                                                                                                   14TH FLOOR
COUNSEL TO CRS DENIM GARMENTS SAE                               BARTON LLP                         NEW YORK NY 10017                                                esleeper@bartonesq.com         Email
                                                                                                   ATTN: ELLIOT M. SMITH
                                                                                                   200 PUBLIC SQUARE
                                                                BENESCH, FRIEDLANDER, COPLAN &     SUITE 2300
COUNSEL FOR DIVISIONS, INC.                                     ARONOFF LLP                        CLEVELAND OH 44114                                               esmith@beneschlaw.com          Email
                                                                                                   ATTN: JENNIFER R. HOOVER
                                                                                                   222 DELAWARE AVENUE
                                                                BENESCH, FRIEDLANDER, COPLAN &     SUITE 801
COUNSEL FOR DIVISIONS, INC.                                     ARONOFF LLP                        WILMINGTON DE 19801                                              jhoover@beneschlaw.com         Email




         In re: Forever 21, Inc., et al.
         Case No. 19-12122 (KG)                                                                                            Page 1 of 11
                                                                                                      Case 19-12122-MFW     Doc 787      Filed 01/27/20   Page 4 of 13




                                                                                                                                 Exhibit A
                                                                                                                           Core/2002 Service List
                                                                                                                          Served as set forth below


                                  DESCRIPTION                                        NAME                                                        ADDRESS                                                     EMAIL              METHOD OF SERVICE
                                                                                                        ATTN: JENNIFER R. HOOVER, JOHN C. GENTILE, MICHAEL J. BARRIE, KEVIN M. CAPUZZI   jhoover@beneschlaw.com
COUNSEL TO CAPREF LLOYD II LLC, CAPREF STRAND LLC, AND CAPREF                                           222 DELAWARE AVENUE                                                              jgentile@beneschlaw.com
BURBANK LLC, AND PREP HILLSIDE REAL ESTATE LLC, AND STOCKTON        BENESCH, FRIEDLANDER, COPLAN &      SUITE 801                                                                        mbarrie@beneschlaw.com
STREET PROPERTIES, INC.                                             ARONOFF LLP                         WILMINGTON DE 19801                                                              kcapuzzi@beneschlaw.com             Email
                                                                                                        ATTN: DAVID KLAUDER, ESQ., THOMAS D. BIELLI, ESQ.
                                                                                                        1204 N KING STREET
FEE EXAMINER                                                        BIELLI & KLAUDER, LLC               WILMINGTON DE 19801                                                              dklauder@bk-legal.com               First Class Mail and Email
                                                                                                        ATTN: JEFFREY RHODES, ESQ.
COUNSEL TO KIN PROPERTIES, INC., MULISON LLC AND ESTHER JEFFREY                                         1825 EYE STREET NW
LLC                                                                 BLANK ROME LLP                      WASHINGTON DC 20006                                                              jrhodes@blankrome.com               Email
                                                                                                        ATTN: VICTORIA GUILFOYLE, ESQ.
COUNSEL TO KIN PROPERTIES, INC., MULISON LLC AND ESTHER JEFFREY                                         1201 N. MARKET STREET, SUITE 800
LLC                                                                 BLANK ROME LLP                      WILMINGTON DE 19801                                                              guilfoyle@blankrome.com             Email
                                                                                                        ATTN: KRISTEN N. PATE
                                                                                                        350 N. ORLEANS STREET,
                                                                                                        SUITE 300
COUNSEL TO BROOKFIELD PROPERTY REIT INC.                            BROOKFIELD PROPERTY REIT, INC.      CHICAGO IL 60654-1607                                                            bk@brookfieldpropertiesretail.com   Email
                                                                                                        ATTN: DONALD K. LUDMAN
                                                                                                        6 NORTH BROAD STREET
                                                                                                        SUITE 100
COUNSEL TO SAP INDUSTRIES, INC.                                     BROWN CONNERY, LLP                  WOODBURY NJ 08096                                                                dludman@brownconnery.com            Email
                                                                                                        ATTN: JESSICA L. BAGDANOV, ESQ.
                                                                                                        21650 OXNARD STREET
                                                                                                        SUITE 500
INTERESTED PARTY                                                    BRUTZKUS GUBNER                     WOODLAND HILLS CA 91367                                                          jbagdanov@bg.law                    Email
                                                                                                        ATTN: J. CORY FALGOWSKI
                                                                                                        1201 N. MARKET STREET
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE LLC,                                       SUITE 1407
AND G&I VII RENO OPERATING LLC                                      BURR & FORMAN LLP                   WILMINGTON DE 19801                                                              jfalgowski@burr.com                 Email
                                                                                                        ATTN: JOE A. JOSEPH, REGAN LOPER
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE LLC,                                       420 N. 20TH STREET, 3400                                                         jjoseph@burr.com
AND G&I VII RENO OPERATING LLC                                      BURR & FORMAN LLP                   BIRMINGHAM AL 35203                                                              rloper@burr.com                     Email

COUNSEL TO THE MARION PLAZA, INC. DBA EASTWOOD MALL;                                                    ATTN: RICHARD T. DAVIS
HUNTINGTON MALL COMPANY DBA HUNTINGTON MALL AND CAFARO-                                                 5577 YOUNGSTOWN-WARREN RD.
PEACHCREEK JOINT VENTURE PARTNERSHIP DBA MILLCREEK MALL             CAFARO MANAGEMENT COMPANY           NILES OH 44446                                                                   rdavis@cafarocompany.com            Email
                                                                                                        ATTN: ELIZABETH B. ROSE, KIMBERLY B. REEVES
                                                                                                        125 CLAIREMONT AVE., SUITE 240                                                   elizabeth@caiolarose.com
COUNSEL TO JAMESTOWN, L.P.                                          CAIOLA & ROSE, LLC                  Decatur GA 30030                                                                 kimberly@caiolarose.com             Email
                                                                                                        ATTN: THERESA C. HARRELSON
                                                                                                        PO BOX 8324
CHATHAM COUNTY TAX COMMISSIONER                                     CHATHAM COUNTY TAX COMMISSIONER     SAVANNAH GA 31412-8324                                                                                               First Class Mail
                                                                                                        ATTN: ROBERT FRANKLIN
                                                                                                        201 S. TRYON STREET
INTERESTED PARTY                                                 CIT GROUP INC.                         CHARLOTTE NC 28202                                                               robert.franklin@cit.com             First Class Mail and Email
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM-OPCO,                                                ATTN: DAVID M. BLAU
LLC, VESTAR CPT TEMPE MARKETPLACE, LLC, AND CPT RIVERSIDE PLAZA,                                        151 S. OLD WOODWARD AVE., STE. 200
LLC                                                              CLARK HILL, PLC                        BIRMINGHAM MI 48009                                                              dblau@clarkhill.com                 Email
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM-OPCO,                                                ATTN: KAREN M. GRIVNER
LLC, VESTAR CPT TEMPE MARKETPLACE, LLC, AND CPT RIVERSIDE PLAZA,                                        824 N. MARKET ST., STE. 710
LLC                                                              CLARK HILL, PLC                        WILMINGTON DE 19801                                                              kgrivner@clarkhill.com              Email
                                                                                                        ATTN: DEB SECREST
COUNSEL TO OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES                                             COLLECTIONS SUPPORT UNIT
(UCTS), DEPARTMENT OF LABOR AND INDUSTRY, COMMONWEALTH OF COMMONWEALTH OF PENNSLYLVANIA                 651 BOAS ST, ROOM 925
PENNSYLVANIA                                                DEPARTMENT OF LABOR                         HARRISBURG PA 17121                                                              RA-LI-UCTS-BANRUPT@STATE.PA.US      First Class Mail and Email
                                                                                                        ATTN: BANKRUPTCY DEPT
                                                                                                        APARTADO 9020192
ATTORNEY GENERAL                                                    COMMONWEALTH OF PUERTO RICO         SAN JUAN PR 00902-0192                                                                                               First Class Mail




         In re: Forever 21, Inc., et al.
         Case No. 19-12122 (KG)                                                                                                 Page 2 of 11
                                                                                                 Case 19-12122-MFW      Doc 787      Filed 01/27/20   Page 5 of 13




                                                                                                                             Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below


                                  DESCRIPTION                                  NAME                                                            ADDRESS                                    EMAIL            METHOD OF SERVICE
                                                                                                     ATTN: KAREN C. BIFFERATO, ESQ., KELLY M. CONLAN, ESQ.
                                                                                                     1201 N. MARKET STREET, 20TH FLOOR                               kbifferato@connollygallagher.com
COUNSEL TO 601 PINE STREET INVESTMENT GROUP, INC.             CONNOLLY GALLAGHER LLP                 Wilmington DE 19801                                             kconlan@connollygallagher.com      Email
                                                                                                     ATTN: RHYS MATTHEW FARREN, ESQ.
                                                                                                     929 108TH AVENUE NE, SUITE 1500
COUNSEL TO 601 PINE STREET INVESTMENT GROUP, INC.             DAVIS WRIGHT TREMAINE LLP              Bellevue WA 98004                                               rhysfarren@dwt.com                 Email
                                                                                                     ATTN: ZILLAH FRAMPTON
                                                                                                     820 N FRENCH ST
DELAWARE DIVISION OF REVENUE                                  DELAWARE DIVISION OF REVENUE           WILMINGTON DE 19801                                             FASNOTIFY@STATE.DE.US              First Class Mail and Email
                                                                                                     CORPORATIONS FRANCHISE TAX
                                                                                                     PO BOX 898
DELAWARE SECRETARY OF STATE                                   DELAWARE SECRETARY OF STATE            DOVER DE 19903                                                  DOSDOC_FTAX@STATE.DE.US            First Class Mail and Email
                                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                                     820 SILVER LAKE BLVD
                                                                                                     STE 100
DELAWARE STATE TREASURY                                       DELAWARE STATE TREASURY                DOVER DE 19904                                                  STATETREASURER@STATE.DE.US         First Class Mail and Email
                                                                                                     ATTN: R. CRAIG MARTIN
                                                                                                     1201 NORTH MARKET STREET, SUITE 2100                            craig.martin@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC                                 DLA PIPER LLP (US)                     WILMINGTON DE 19801                                             Craig.Martin@dlapiper.com          Email
                                                                                                     ATTN: RICHARD M. KREMEN, ESQ. AND KRISTY N. GRACE, ESQ.
                                                                                                     6225 SMITH AVENUE                                               richard.kremen@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC                                 DLA PIPER LLP (US)                     BALTIMORE MD 21209                                              kristy.grace@us.dlapiper.com       Email
                                                                                                     1265 SCOTTSVILLE ROAD
COUNSEL TO EASTVIEW MALL, LLC AND GREECE RIDGE, LLC           DONALD C. COWAN, JR.                   ROCHESTER NY 14624                                                                                 First Class Mail
                                                                                                     ATTN: AMISH R. DOSHI
                                                                                                     1979 MARCUS AVENUE
                                                                                                     SUITE 210E
COUNSEL TO ORACLE AMERICA, INC.                               DOSHI LEGAL GROUP, P.C.                LAKE SUCCESS NY 11042                                           amish@doshilegal.com               First Class Mail and Email
                                                                                                     ATTN: PATRICK A. JACKSON & JOSEPH N. ARGENTINA, JR.
COUNSEL TO NOBLAND INTERNATIONAL, INC., COUNSEL TO COUNSEL                                           222 DELAWARE AVE., SUITE 1410                                   patrick.jackson@dbr.com
FOR UBASE INTERNATIONAL, INC.                                 DRINKER BIDDLE & REATH LLP             WILMINGTON DE 19801-1621                                        joseph.argentina@dbr.com           Email
                                                                                                     ATTN: JARRET P. HITCHINGS
COUNSEL TO NORTHWOOD PL HOLDINGS LP AND ARAMARK SERVICES,                                            222 DELAWARE AVENUE, SUITE 1600
LLP                                                           DUANE MORRIS LLP                       WILMINGTON DE 19801-1659                                        jphitchings@duanemorris.com        First Class Mail and Email
                                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                                     1650 ARCH STREET
ENVIRONMENTAL PROTECTION AGENCY - REGION 3                    ENVIRONMENTAL PROTECTION AGENCY        PHILADELPHIA PA 19103-2029                                                                         First Class Mail
                                                                                                     ATTN: TERENCE G. BANICH
                                                                                                     321 N. CLARK ST.
COUNSEL TO BRAVADO INTERNATIONAL GROUP MERCHANDISING                                                 SUITE 800
SERVICES, INC. AND UNIVERSAL MUSIC GROUP INTERNATIONAL LIMITED FOX ROTHSCHILD LLP                    CHICAGO IL 60654                                                tbanich@foxrothschild.com          Email
                                                                                                     ATTN: BRAD ERIC SHELER AND JENNIFER L. RODBURG
                                                              FRIED, FRANK, HARRIS, SHRIVER &        ONE NEW YORK PLAZA                                              brad.scheler@friedfrank.com
COUNSEL TO CERTAIN OF THE LANDLORDS                           JACOBSON LLP                           NEW YORK NY 10004                                               jennifer.rodburg@friedfrank.com    First Class Mail and Email
                                                                                                     ATTN: RONALD E. GOLD, A.J. WEBB
                                                                                                     3300 GREAT AMERICAN TOWER
                                                                                                     301 EAST FOURTH STREET                                          rgold@fbtlaw.com
COUNSEL TO WASHINGTON PRIME GROUP INC.                        FROST BROWN TODD LLC                   CINCINNATI OH 45202                                             awebb@fbtlaw.com                   Email
                                                                                                     ATTN: MICHAEL BUSENKELL, AMY D. BROWN
                                                                                                     1201 NORTH ORANGE STREET
                                                                                                     SUITE 300                                                       mbusenkell@gsbblaw.com
COUNSEL TO KUKDONG CORPORATION                                GELLERT SCALI BUSENKELL & BROWN, LLC   WILMINGTON DE 19801                                             abrown@gsbblaw.com                 Email
                                                                                                     ATTN: HOWARD A. COHEN, ESQ.
                                                                                                     300 DELAWARE AVENUE
                                                                                                     SUITE 1015
COUNSEL FOR I. REISS & CO.                                    GIBBONS P.C.                           WILMINGTON DE 19801-1761                                        hcohen@gibbonslaw.com              Email
                                                                                                     ATTN: MARK CONLAN, ESQ.
                                                                                                     ONE GATEWAY CENTER
COUNSEL FOR I. REISS & CO.                                    GIBBONS P.C.                           NEWWARK NJ 07102-5310                                                                              First Class Mail




         In re: Forever 21, Inc., et al.
         Case No. 19-12122 (KG)                                                                                             Page 3 of 11
                                                                                                      Case 19-12122-MFW     Doc 787      Filed 01/27/20   Page 6 of 13




                                                                                                                                 Exhibit A
                                                                                                                           Core/2002 Service List
                                                                                                                          Served as set forth below


                                  DESCRIPTION                                        NAME                                                      ADDRESS                                          EMAIL                 METHOD OF SERVICE
                                                                                                        ATTN: MARK CONLAN, ESQ.
                                                                                                        ONE GATEWAY CENTER
COUNSEL TO RIVERSIDE CALIFORNIA ASSOCIATES                          GIBBONS P.C.                        NEWARK NJ 07102-5310                                              mconlan@gibbonslaw.com                   Email
                                                                                                        ATTN: MICHAEL A. SHAKOURI
                                                                                                        1800 CENTURY PARK EAST
                                                                                                        SUITE 1860
COUNSEL TO 5060 MONTCLAIR PLAZA LANE OWNER, LLC                     GOODKIN LAW GROUP, APC              LOS ANGELES CA 90067                                              mshakouri@goodkinlaw.com                 Email
                                                                                                        ATTN: DOUGLAS B. ROSNER, ESQ. AND VANESSA P. MOODY, ESQ.
                                                                                                        400 ATLANTIC AVENUE                                               drosner@goulstonstorrs.com
COUNSEL TO ALLSTATE ROAD (EDENS), LLC                               GOULSTON & STORRS PC                BOSTON MA 02110-3333                                              vmoody@goulstonstorrs.com                Email
                                                                                                        ATTN: JEFFREY A. KRIEGER
                                                            GREENBERG GLUSKER FIELDS CLAMAN &           1900 AVENUE OF THE STARS, STE. 2100
COUNSEL TO GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP MACHTINGER LLP                              LOS ANGELES CA 90067                                              JKrieger@GreenbergGlusker.com            First Class Mail and Email
                                                                                                        ATTN: ROSANNE T. MATZAT
                                                                                                        488 MADISON AVENUE
INTERESTED PARTY                                                    HAHN & HESSEN LLP                   NEW YORK NY 10022                                                 RMatzat@hahnhessen.com                   First Class Mail and Email
                                                                                                        ATTN: JOAQUIN J. ALEMANY
                                                                                                        701 BRICKELL AVENUE
COUNSEL TO PLAZA LAS AMERICAS, INC. AND PLAZA                                                           SUITE 3300
DEL CARIBE, S.E.                                                    HOLLAND & KNIGHT LLP                MIAMI FL 33131                                                    jjalemany@hklaw.com                      Email
                                                                                                        ATTN: LAWRENCE A. LICHTMAN
                                                                                                        2290 FIRST NATIONAL BUILDING
                                                                                                        660 WOODWARD AVENUE
COUNSEL TO QKC MAUI OWNER, LLC                                      HONIGMAN LLP                        DETROIT MI 48226                                                  llichtman@honigman.com                   Email
                                                                                                        ATTN: AARON L. HAMMER, ESQ. & NATHAN E. DELMAN, ESQ.
                                                                                                        500 WEST MADISON STREET, SUITE 3700                               ahammer@hmblaw.com
COUSNEL TO AFTERPAY US, INC.                                        HORWOOD MARCUS & BERK CHARTERED     CHICAGO IL 60661                                                  ndelman@hmblaw.com                       Email
                                                                                                        ATTN: CALEB T. HOLZAEPFEL
                                                                                                        736 GEORGIA AVENUE, SUITE 300
COUNSEL TO CBL & ASSOCIATES MANAGEMENT, INC.                        HUSCH BLACKWELL LLP                 CHATTANOOGA TN 37402                                              caleb.holzaepfel@huschblackwell.com      Email
                                                                                                        ATTN: CRISTINA GOULART
                                                                                                        AV. PASTEUR 146 & 138
COUNSEL TO IBM CREDIT LLC                                           IBM CORPORATION                     RIO DE JANEIRO RJ 22290-240 BRASIL                                cgoulart@br.ibm.com                      Email
                                                                                                        ATTN: PAUL WEARING
                                                                                                        SPECIAL HANDLING GROUP
                                                                                                        7100 HIGHLANDS PKWY
IBM CREDIT LLC                                                      IBM CREDIT LLC                      SMYRNA GA 30082                                                   cgoulart@br.ibm.com                      First Class Mail and Email
                                                                                                        CENTRALIZED INSOLVENCY OPERATION
                                                                                                        2970 MARKET ST
                                                                                                        MAIL STOP 5-Q30.133
IRS INSOLVENCY SECTION                                              INTERNAL REVENUE SERVICE            PHILADELPHIA PA 19104-5016                                                                                 First Class Mail
                                                                                                        CENTRALIZED INSOLVENCY OPERATION
                                                                                                        PO BOX 7346
IRS INSOLVENCY SECTION                                              INTERNAL REVENUE SERVICE            PHILADELPHIA PA 19101-7346                                                                                 First Class Mail
                                                                                                        ATTN: KEVIN PIROZZOLI
                                                                                                        101 CALIFORNIA STREET
                                                                                                        SUITE 1800
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                         INVESCO REAL ESTATE                 SAN FRANCISO CA 94111                                             kevin.pirozzoli@invesco.com              Email
                                                                                                        ATTN: ANN KASHISHIAN
                                                                                                        501 SILVERSIDE ROAD
COUNSEL TO ALLIED DEVELOPMENT OF ALABAMA LLC                        KASHISHIAN LAW LLC                  WILMINGTON DE 19809                                               amk@kashishianlaw.com                    Email
COUNSEL TO GREGORY GREENFIELD & ASSOCIATES, LTD., JONES LANG                                                                                                              KDWBankruptcyDepartment@kelleydrye.com
LASALLE AMERICAS, INC., HINES GLOBAL REIT, REGENCY CENTERS, L.P.,                                       ATTN: ROBERT L. LEHANE, JENNIFER D. RAVIELE, MICHAEL W. REINING   rlehane@kelleydrye.com
SHOPCORE PROPERTIES, L.P., SITE CENTERS CORP. AND TURNBERRY                                             101 PARK AVENUE                                                   jraviele@kelleydrye.com
ASSOCIATES                                                          KELLEY DRYE & WARREN LLP            NEW YORK NY 10178                                                 mreining@kelleydrye.com                  Email
                                                                                                        ATTN: ANUP SATHY, P.C.
                                                                                                        300 NORTH LASALLE STREET
COUNSEL TO DEBTOR                                                   KIRKLAND & ELLIS LLP                CHICAGO IL 60654                                                  anup.sathy@kirkland.com                  Email




         In re: Forever 21, Inc., et al.
         Case No. 19-12122 (KG)                                                                                                 Page 4 of 11
                                                                                                      Case 19-12122-MFW     Doc 787      Filed 01/27/20   Page 7 of 13




                                                                                                                                 Exhibit A
                                                                                                                           Core/2002 Service List
                                                                                                                          Served as set forth below


                                  DESCRIPTION                                    NAME                                                             ADDRESS                                        EMAIL               METHOD OF SERVICE
                                                                                                        ATTN: JOSHUA A. SUSSBERG, P.C., APARNA YENAMANDRA
                                                                                                        601 LEXINGTON AVENUE                                                joshua.sussberg@kirkland.com
COUNSEL TO DEBTOR                                               KIRKLAND & ELLIS LLP                    NEW YORK NY 10022                                                   aparna.yenamandra@kirkland.com        Email
                                                                                                        ATTN: ROBERT T. SCHMIDT, ADAM C. ROGOFF, & NATHANIEL ALLARD         rschmidt@kramerlevin.com
                                                                                                        1177 AVE OF THE AMERICAS                                            arogoff@kramerlevin.com
COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS            KRAMER LEVIN NAFTALIS & FRANKEL LLP     NEW YORK NY 10036                                                   nallard@kramerlevin.com               Email
                                                                                                        ATTN: JEFFREY KURTZMAN
                                                                                                        401 S. 2ND STREET
                                                                                                        SUITE 200
COUNSEL TO 17TH 7 CHESTNUT REALTY LLC AND PREIT SERVICES, LLC   KURTZMAN STEADY, LLC                    PHILADELPHIA PA 19147                                               kurtzman@kurtzmansteady.com           Email
                                                                                                        ATTN: ADAM G. LANDIS, KERRI K. MUMFORD, JENNIFER L. CREE
                                                                                                        919 MARKET STREET                                                   landis@lrclaw.com
                                                                                                        SUITE 1800                                                          mumford@lrclaw.com
COUNSEL TO TC LENDING, LLC                                      LANDIS RATH & COBB LLP                  WILMINGTON DE 19801                                                 cree@lrclaw.com                       First Class Mail and Email
                                                                                                        ATTN: COREY E. TAYLOR
                                                                                                        629 CAMINO DE LOS MARES
                                                                                                        SUITE 305
COUNSEL TO PCW PROPERTIES, LLC.                                 LAW OFFICE OF COREY E. TAYLOR, APC      SAN CLEMENTE CA 92673                                               corey@taylorlawoc.com                 Email
                                                                                                        ATTN: SUSAN E. KAUFMAN
                                                                                                        919 N. MARKET STREET
COUNSEL TO TAUBMAN LANDLORDS, WESTFIELD, LLC AND BROOKS                                                 SUITE 460
SHOPPING CENTERS, LLC                                           LAW OFFICE OF SUSAN E. KAUFMAN, LLC     WILMINGTON DE 19801                                                 skaufman@skaufmanlaw.com              First Class Mail and Email
                                                                                                        ATTN: KEVIN S. NEIMAN
                                                                                                        999 18TH STREET, SUITE 1230 S
COUNSEL TO NORTHWOOD PL HOLDINGS LP                             LAW OFFICES OF KEVIN S. NEIMAN, PC      DENVER CO 80202                                                     kevin@ksnpc.com                       First Class Mail and Email
                                                                                                        ATTN: STEVEN J. BARKIN
                                                                                                        3700 WILSHIRE BOULEVARD
                                                                                                        SUITE 950
COUNSEL TO LOVE VINTAGE, INC.                                   LAW OFFICES OF STEVEN J. BARKIN         LOS ANGELES CA 90010                                                stevenbarkin@gmail.com                Email
                                                                                                        ATTN: HARLAN M. LAZARUS, ESQ
                                                                                                        240 MADISON AVENUE
COUNSEL TO COMCO, LLC AND 568 BROADWAY PROPERTY, LLC            LAZARUS & LAZARUS, P.C.                 NEW YORK NY 10016                                                   hlazarus@lazarusandlazarus.com        First Class Mail and Email
                                                                                                        ATTN: CHANG HO LEE, ESQ
                                                                                                        633 WEST 5TH STREET
                                                                                                        SUITE 4000
COUNSEL TO KNF INTERNATIONAL CO. LTD.                           LEWIS BRISBOIS BISGAARD & SMITH LLP     LOS ANGELES CA 90071                                                scott.lee@lewisbrisbois.com           Email
                                                                                                        ATTN: RICHARD LAUTER, ESQ
                                                                                                        550 WEST ADAMS STREET
                                                                                                        SUITE 300
COUNSEL TO KNF INTERNATIONAL CO. LTD.                           LEWIS BRISBOIS BISGAARD & SMITH LLP     CHICAGO IL 60661                                                    Richard.Lauter@lewisbrisbois.com      Email
                                                                                                        ATTN: SUNG JIN HWANG, ESQ., JAMES TILL, ESQ., & DAVID NEALY, ESQ.
COUNSEL TO NOBLAND INTERNATIONAL, INC., COUNSEL TO COUNSEL                                              707 WILSHIRE BOULEVARD, 46TH FLOOR                                  James.Till@limnexus.com
FOR UBASE INTERNATIONAL, INC.                                   LIMNEXUS LLP                            LOS ANGELES CA 90017                                                David.Nealy@limnexus.com              Email
                                                                                                        ATTN: DIANE W. SANDERS
COUNSEL TO NUECES COUNTY HIDALGO COUNTY CITY OF MCALLEN                                                 PO BOX 17428
MCLENNAN COUNTY SAN MARCOS CISD                                 LINEBARGER GOGGAN BLAIR & SAMPSON       AUSTIN TX 78760-7428                                                austin.bankruptcy@publicans.com       First Class Mail and Email
                                                                                                        ATTN: DON STECKER
                                                                                                        711 NAVARRO STREET
                                                                                                        SUITE 300
COUNSEL TO BEXAR COUNTY AND CITY OF EL PASO                     LINEBARGER GOGGAN BLAIR & SAMPSON       SAN ANTONIO TX 78205                                                sanantonio.bankruptcy@publicans.com   Email
                                                                                                        ATTN: ELIZABETH WELLER
                                                                                                        2777 N. STEMMONS FREEWAY
COUNSEL TO SMITH COUNTY, NORTHWEST ISD, TARRANT COUNTY, CITY                                            SUITE 100
OF FRISCO, DALLAS COUNTY AND ALLEN ISD                          LINEBARGER GOGGAN BLAIR & SAMPSON       DALLAS TX 75207                                                     dallas.bankruptcy@publicans.com       Email
                                                                                                        ATTN: JOHN P. DILLMAN
COUNSEL TO CYPRESS - FAIRBANKS ISD, HARRIS COUNTY, JEFFERSON    LINEBARGER GOGGAN BLAIR & SAMPSON,      PO BOX 3064
COUNTY, MONTGOMERY COUNTY, AND FORT BEND COUNTY                 LLP                                     HOUSTON TX 77253-3064                                               houston_bankruptcy@publicans.com      Email




         In re: Forever 21, Inc., et al.
         Case No. 19-12122 (KG)                                                                                                 Page 5 of 11
                                                                                                      Case 19-12122-MFW      Doc 787      Filed 01/27/20   Page 8 of 13




                                                                                                                                  Exhibit A
                                                                                                                            Core/2002 Service List
                                                                                                                           Served as set forth below


                                  DESCRIPTION                                     NAME                                                           ADDRESS                                       EMAIL              METHOD OF SERVICE
                                                                                                         ATTN: PETER MUTHIG
                                                                                                         222 NORTH CENTRAL AVENUE
                                                                  MARICOPA COUNTY ATTORNEYS OFFICE       SUITE 1100
COUNSEL TO MARICOPA COUNTY TREASURER                              CIVIL SERVICES DIVISION                PHOENIX AZ 85004-2206                                            muthigk@mcao.maricopa.gov            Email
                                                                                                         ATTN: JANET Z. CHARLTON, ESQUIRE & MICHAEL K. PAK, ESQUIRE
                                                                                                         1407 FOULK ROAD, SUITE 204
                                                                                                         FOULKSTONE PLAZA
COUNSEL TO FORD MOTOR CREDIT COMPANY                              MCCABE, WEISBERG & CONWAY, LLC         WILMINGTON DE 19803                                              jcharlton@mwc-law.com                First Class Mail and Email
                                                                                                         ATTN: KATE ROGGIO BUCK, MATTHEW J. RIFINO
                                                                                                         RENAISSANCE CENTRE
COUNSEL TO AETNA INC., AETNA LIFE INSURANCE COMPANY AND AETNA                                            405 N. KING STREET, 8TH FLOOR                                    kbuck@mccarter.com
DENTAL INC.                                                       MCCARTER & ENGLISH, LLP                WILMINGTON DE 19801                                              mrifino@mccarter.com                 Email
COUNSEL TO THE COUNTY OF BRAZOS, TEXAS, THE COUNTY OF DENTON,                                            ATTN: TARA LEDAY
TEXAS, THE COUNTY OF HAYS, TEXAS AND THE COUNTY OF WILLIAMSON,                                           P.O. BOX 1269
TEXAS                                                             MCCREARY, VESELKA, BRAGG & ALLEN, P.C. ROUND ROCK TX 78680                                              tleday@mvbalaw.com                   Email
                                                                                                         ATTN: KATE P. FOLEY
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC AND                                          1800 WEST PARK DR.
PALM BEACH OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL            MIRICK, O’CONNELL, DEMALLIE & LOUGEE, SUITE 400
HOLDINGS LLC                                                      LLP                                    WESTBOROUGH MA 01581                                             kfoley@mirickoconnell.com            Email
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC AND                                          ATTN: PAUL W. CAREY
PALM BEACH OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL            MIRICK, O’CONNELL, DEMALLIE & LOUGEE, 100 FRONT STREET
HOLDINGS LLC                                                      LLP                                    WORCESTER MA 01608                                               pcarey@mirickoconnell.com            Email
                                                                                                         ATTN: STEVEN A. GINTHER
                                                                                                         301 W. HIGH STREET, ROOM 670
                                                                  MISSOURI DEPARTMENT OF REVENUE,        PO BOX 475
COUNSEL TO MISSOURI DEPARTMENT OF REVENUE                         BANKRUPTCY UNIT                        JEFFERSON CITY MO 65105-0475                                     deecf@dor.mo.gov                     Email

COUNSEL TO CAFARO MANAGEMENT COMPANY, D/B/A MILLCREEK                                                 ATTN: RACHEL B. MERSKY AND BRIAN J. MCLAUGHLIN
MALL, THE MARION PLAZA, INC., D/B/A EASTWOOD MALL, HUNTINGTON                                         1201 N. ORANGE STREET
MALL COMPANY, THE SHOPS AT SUMMERLIN NORTH, RIVERWALK         MONZACK MERSKY MCLAUGHLIN AND           SUITE 400                                                           rmersky@monlaw.com
MARKETPLACE (NEW ORLEANS) LLC, AND KIMCO LANDLORDS            BROWDER, P.A.                           WILMINGTON DE 19801                                                 bmclaughlin@monlaw.com               Email
COUNSEL TO THE DIP ABL ADMINISTRATIVE AGENT, AND JPMORGAN                                             ATTN: JULIA FROST-DAVIES & CHRISTOPHER L. CARTER
CHASE BANK, N.A., FIRST PRIORITY REPRESENTATIVE FOR AND ON                                            ONE FEDERAL STREET                                                  Julia.frost-davies@morganlewis.com
BEHALF OF THE FIRST PRIORITY SECURED PARTIES                  MORGAN, LEWIS & BOCKIUS LLP             BOSTON MA 02110                                                     christopher.carter@morganlewis.com   First Class Mail and Email
                                                                                                      ATTN: JEFFREY R. WAXMAN, ESQ.
                                                                                                      500 DELAWARE AVENUE
                                                                                                      SUITE 1500
COUNSEL TO KNF INTERNATIONAL CO. LTD.                             MORRIS JAMES LLP                    WILMINGTON DE 19801                                                 jwaxman@morrisjames.com              Email
                                                                                                      ATTN: THOMAS B. WALPER
COUNSEL TO CERTAIN MAJORITY EQUITY HOLDERS FOR DEBTOR                                                 350 SOUTH GRAND AVENUE, 50TH FLOOR
FOREVER 21, INC.                                                  MUNGER, TOLLES & OLSON LLP          LOS ANGELES CA 90071                                                thomas.walper@mto.com                First Class Mail and Email
                                                                                                      ATTN: KAREN CORDRY
                                                                  NATIONAL ASSOCIATION OF ATTORNEYS   1850 M ST., NW 12TH FLOOR
NATIONAL ASSOCIATION OF ATTORNEYS GENERAL                         GENERAL                             WASHINGTON DC 20036                                                                                      First Class Mail
                                                                                                      ATTN: BRIAN M. MUCHINSKY & THOMAS W. STONE
                                                                                                      10500 NE 8TH STREET, SUITE 930                                      bmuchinsky@noldmuchlaw.com
COUNSEL TO BELLEVUE SQUARE, LLC                                   NOLD MUCHINSKY PLLC                 BELLEVUE WA 98004                                                   tstone@noldmuchlaw.com               Email
                                                                                                      ATTN: BANKRUPTCY DEPT
                                                                                                      590 S. MARINE CORPS DR., SUITE 901
ATTORNEY GENERAL                                                  OFFICE OF THE ATTORNEY GENERAL GUAM TAMUNING GU 96913                                                                                        First Class Mail
                                                                                                      ATTN: JULIET M. SARKESSIAN
                                                                                                      844 KING STREET, STE 2207
                                                                                                      LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                        OFFICE OF THE UNITED STATES TRUSTEE WILMINGTON DE 19801                                                 juliet.m.sarkessian@usdoj.gov        First Class Mail and Email
                                                                                                      ATTN: CHARLES A. MCCAULEY, III ESQ.
                                                                                                      1201 NORTH ORANGE STREET
                                                                                                      SUITE 10 EAST
COUNSEL TO EROGLU GIYIM SANAYI TICARET, A.S.                      OFFIT KURMAN, P.A.                  WILMINGTON DE 19801                                                 cmccauley@offitkurman.com            Email




         In re: Forever 21, Inc., et al.
         Case No. 19-12122 (KG)                                                                                                  Page 6 of 11
                                                                                                Case 19-12122-MFW     Doc 787      Filed 01/27/20   Page 9 of 13




                                                                                                                           Exhibit A
                                                                                                                     Core/2002 Service List
                                                                                                                    Served as set forth below


                                 DESCRIPTION                                 NAME                                                             ADDRESS                                    EMAIL      METHOD OF SERVICE
                                                                                                    ATTN: GRETCHEN CRAWFORD, ASSISTANT DISTRICT ATTORNEY
                                                                                                    320 ROBERT S. KERR, ROOM 505
COUNSEL TO OKLAHOMA COUNTY TREASURER                          OKLAHOMA COUNTY TREASURER             OKLAHOMA CITY OK 73102                                         grecra@oklahomacounty.org     Email
                                                                                                    ATTN: TRACY SANDLER, KARIN SACHAR, DAVID ROSENBLAT
                                                                                                    100 KING STREET WEST                                           tsandler@osler.com
                                                                                                    1 FIRST CANADIAN PLACE, SUITE 6200, P.O. BOX 50                ksachar@osler.com
DEBTORS CANADIAN COUNSEL                                      OSLER, HOSKIN & HARCOURT LLP          TORONTO ON M5X 1B8 CANADA                                      drosenblat@osler.com          First Class Mail and Email
                                                                                                    ATTN: LAURA DAVIS JONES & JAMES E. O’NEILL
                                                                                                    919 NORTH MARKET STREET, 17TH FLOOR
                                                                                                    P.O. BOX 8705                                                  ljones@pszjlaw.com
CO-COUNSEL TO DEBTOR                                          PACHULSKI STANG ZIEHL & JONES LLP     WILMINGTON DE 19899-8705                                       joneill@pszjlaw.com           Email
                                                                                                    ATTN: CATHERINE SCHOLMANN ROBERTSON
                                                                                                    225 WEST SANTA CLARA STREET
                                                                                                    SUITE 1500
COUNSEL TO BOHANNON DEVELOPMENT COMPANY                       PAHL & McCAY                          SAN JOSE CA 95113                                              crobertson@pahl-mccay.com     First Class Mail and Email
                                                                                                    ATTN: DOUGLAS D. HERRMANN AND MARCY J. MCLAUGHLIN
                                                                                                    HERCULES PLAZA
COUNSEL TO HILCO MERCHANT RESOURCES, LLC AND GORDON                                                 SUITE 5100                                                     herrmannd@pepperlaw.com
BROTHERS RETAIL PARTNERS, LLC                                 PEPPER HAMILTON LLP                   WILMINGTON DE 19899-1709                                       mclaughlinm@pepperlaw.com     First Class Mail and Email
                                                                                                    ATTN: CARLOS ARCE
                                                                                                    613 NW LOOP 410
                                                              PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 550
COUNSEL TO MAVERICK COUNTY                                    MOTT, L.L.P.                          SAN ANTONIO TX 78216                                           carce@pbfcm.com               First Class Mail and Email
                                                                                                    ATTN: EBONEY COBB
                                                                                                    500 E. BORDER STREET
COUNSEL TO ARLINGTON ISD, CROWLEY ISD, CITY OF GRAPEVINE AND  PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 640
GRAPEVINE-COLLEYVILLE ISD                                     MOTT, L.L.P.                          ARLINGTON TX 76010                                             ecobb@pbfcm.com               Email
                                                                                                    ATTN: JOHN T. BANKS
                                                                                                    3301 NORTHLAND DRIVE
                                                              PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 505
COUNSEL TO CITY OF MERCEDES                                   MOTT, L.L.P.                          AUSTIN TX 78731                                                jbanks@pbfcm.com              First Class Mail and Email
                                                                                                    ATTN: LAURA J. MONROE
                                                              PERDUE, BRANDON, FIELDER, COLLINS &   P.O. BOX 817
COUNSEL TO LUBBOCK CENTRAL APRRAISAL DISTRICT                 MOTT, L.L.P.                          LUBBOCK TX 79408                                               lmbkr@pbfcm.com               Email
                                                                                                    ATTN: OWEN M. SONIK
                                                                                                    1235 NORTH LOOP WEST
COUNSEL TO HUMBLE INDEPENDENT SCHOOL DISTRICT AND CLEAR       PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 600
CREEK INDEPENDENT SCHOOL DISTRICT                             MOTT, L.L.P.                          HOUSTON TX 77008                                               osonik@pbfcm.com              Email
                                                                                                    ATTN: GERALD P. KENNEDY, ESQUIRE
                                                              PROCOPIO, CORY, HARGREAVES & SAVITCH, 525 B STREET, SUITE 2200
COUNSEL TO MANN ENTERPRISES, INC. AND T.G.F. COMPANY          LLP                                   SAN DIEGO CA 92101                                             GERALD.KENNEDY@PROCOPIO.COM   Email
                                                                                                    ATTN: MARK D. COLLINS, DAVID T. QUEROLI
                                                                                                    ONE RODNEY SQUARE
COUNSEL TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT                                       920 NORTH KING STREET                                          collins@rlf.com
AND COLLATERAL AGENT                                          RICHARDS, LAYTON & FINGER, P.A.       WILMINGTON DE 19801                                            queroli@rlf.com               First Class Mail and Email
                                                                                                    ATTN: STEVEN E. FOX, ESQ
                                                                                                    TIMES SQUARE TOWER
COUNSEL TO GORDON BROTHERS RETAIL PARTNERS, LLC AND HILCO                                           SEVEN TIMES SQUARE, SUITE 2506
MERCHANT RESOURCES, LLC                                       RIEMER & BRAUNSTEIN LLP               NEW YORK NY 10036                                              sfox@riemerlaw.com            Email
                                                                                                    ATTN: FRED B. RINGEL
COUNSEL TO GREATER LAKESIDE CORPORATION AND NORTH RIVERSIDE ROBINSON BROG LEINWAND GREENE           875 THIRD AVENUE, 9TH FLOOR
PARK ASSOCIATES LLC                                           GENOVESE & GLUCK P.C.                 NEW YORK NY 10022                                              fbr@robinsonbrog.com          First Class Mail and Email
                                                                                                    ATTN: LUCIAN B. MURLEY, ESQ.
                                                                                                    1201 NORTH MARKET STREET SUITE 2300
                                                                                                    PO BOX 1266
COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS          SAUL EWING ARNSTEIN & LEHR LLP        WILMINGTON DE 19899                                            luke.murley@saul.com          Email




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (KG)                                                                                            Page 7 of 11
                                                                                                Case 19-12122-MFW      Doc 787     Filed 01/27/20    Page 10 of 13




                                                                                                                            Exhibit A
                                                                                                                      Core/2002 Service List
                                                                                                                     Served as set forth below


                                 DESCRIPTION                                 NAME                                                                ADDRESS                                                 EMAIL        METHOD OF SERVICE
                                                                                                                                                                                    Adam.Harris@srz.com
                                                                                                  ATTN: ADAM C. HARRIS, FREDERIC L. RAGUCCI, MARC B. FRIESS, AND G. SCOTT LEONARD   Frederic.Ragucci@srz.com
COUNSEL TO THE DIP TERM LOAN ADMINISTRATIVE AGENT AND TC                                          919 THIRD AVENUE                                                                  Marc.Friess@srz.com
LENDING, LLC                                                 SCHULTE ROTH & ZABEL LLP             NEW YORK NY 10022                                                                 gregory.leonard@srz.com        First Class Mail and Email
                                                                                                  SECRETARY OF THE TREASURY
                                                                                                  100 F. STREET NE
SECURITIES AND EXCHANGE COMMISSION - HEADQUARTERS            SECURITIES & EXCHANGE COMMISSION     WASHINGTON DC 20549                                                               SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  BROOKFIELD PLACE
                                                             SECURITIES & EXCHANGE COMMISSION -   200 VESEY STREET, STE 400                                                         BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE         NY OFFICE                            NEW YORK NY 10281-1022                                                            NYROBANKRUPTCY@SEC.GOV         First Class Mail and Email
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  ONE PENN CENTER
                                                             SECURITIES & EXCHANGE COMMISSION -   1617 JFK BLVD, STE 520
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE         PHILADELPHIA OFFICE                  PHILADELPHIA PA 19103                                                             SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                                  ATTN: STEVEN E. FIVEL, GENERAL COUNSEL AND RONALD M. TUCKER
                                                                                                  225 WEST WASHINGTON STREET                                                        sfivel@simon.com
COUNSEL TO SIMON PROPERTY GROUP, L.P.                        SIMON PROPERTY GROUP                 INDIANAPOLIS IN 46204-3438                                                        rtucker@simon.com              First Class Mail and Email
                                                                                                  ATTN: MICHELLE E. SHRIRO
                                                                                                  16200 ADDISON ROAD
                                                                                                  SUITE 140
COUNSEL TO RED DEVELOPMENT, LLC                              SINGER & LEVICK, P.C.                ADDISON TX 75001                                                                  mshriro@singerlevick.com       Email
                                                                                                  ATTN: HOWARD MARC SPECTOR
                                                                                                  1770 COIT ROAD
COUNSEL TO THE SHOPS AT SUMMERLIN SOUTH, LLC AND RIVERWALK                                        SUITE 1100
MARKETPLACE (NEW ORLEANS), LLC                               SPECTOR & COX                        DALLAS TX 75251                                                                   hspector@spectorcox.com        Email
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  P.O. BOX 300152
ATTORNEY GENERAL                                             STATE OF ALABAMA ATTORNEY GENERAL    MONTGOMERY AL 36130-0152                                                                                         First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  P.O. BOX 110300
ATTORNEY GENERAL                                             STATE OF ALASKA ATTORNEY GENERAL     JUNEAU AK 99811-0300                                                                                             First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  2005 N CENTRAL AVE
ATTORNEY GENERAL                                             STATE OF ARIZONA ATTORNEY GENERAL    PHOENIX AZ 85004-2926                                                                                            First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  323 CENTER ST.
                                                                                                  SUITE 200
ATTORNEY GENERAL                                             STATE OF ARKANSAS ATTORNEY GENERAL LITTLE ROCK AR 72201-2610                                                                                          First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  P.O. BOX 944255
ATTORNEY GENERAL                                             STATE OF CALIFORNIA ATTORNEY GENERAL SACRAMENTO CA 94244-2550                                                                                         First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  RALPH L. CARR COLORADO JUDICIAL CENTER
                                                                                                  1300 BROADWAY, 10TH FLOOR
ATTORNEY GENERAL                                             STATE OF COLORADO ATTORNEY GENERAL DENVER CO 80203                                                                                                    First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                             STATE OF CONNECTICUT ATTORNEY        55 ELM ST.
ATTORNEY GENERAL                                             GENERAL                              HARTFORD CT 06106                                                                                                First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  CARVEL STATE OFFICE BLDG.
                                                                                                  820 N. FRENCH ST.
ATTORNEY GENERAL                                             STATE OF DELAWARE ATTORNEY GENERAL WILMINGTON DE 19801                                                                                                First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  THE CAPITOL, PL 01
ATTORNEY GENERAL                                             STATE OF FLORIDA ATTORNEY GENERAL    TALLAHASSEE FL 32399-1050                                                                                        First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  40 CAPITAL SQUARE, SW
ATTORNEY GENERAL                                             STATE OF GEORGIA ATTORNEY GENERAL    ATLANTA GA 30334-1300                                                                                            First Class Mail




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (KG)                                                                                             Page 8 of 11
                                                                                  Case 19-12122-MFW      Doc 787     Filed 01/27/20    Page 11 of 13




                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below


                                 DESCRIPTION                   NAME                                                                ADDRESS             EMAIL      METHOD OF SERVICE
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     425 QUEEN ST.
ATTORNEY GENERAL                               STATE OF HAWAII ATTORNEY GENERAL      HONOLULU HI 96813                                                         First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     700 W. JEFFERSON STREET
                                                                                     P.O. BOX 83720
ATTORNEY GENERAL                               STATE OF IDAHO ATTORNEY GENERAL       BOISE ID 83720-1000                                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     100 WEST RANDOLPH STREET
ATTORNEY GENERAL                               STATE OF ILLINOIS ATTORNEY GENERAL    CHICAGO IL 60601                                                          First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     INDIANA GOVERNMENT CENTER SOUTH
                                                                                     302 W. WASHINGTON ST., 5TH FLOOR
ATTORNEY GENERAL                               STATE OF INDIANA ATTORNEY GENERAL     INDIANAPOLIS IN 46204                                                     First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     1305 E. WALNUT STREET
ATTORNEY GENERAL                               STATE OF IOWA ATTORNEY GENERAL        DES MOINES IA 50319                                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     120 SW 10TH AVE., 2ND FLOOR
ATTORNEY GENERAL                               STATE OF KANSAS ATTORNEY GENERAL      TOPEKA KS 66612-1597                                                      First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     700 CAPITOL AVENUE, SUITE 118
ATTORNEY GENERAL                               STATE OF KENTUCKY ATTORNEY GENERAL FRANKFORT KY 40601                                                           First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     P.O. BOX 94095
ATTORNEY GENERAL                               STATE OF LOUISIANA ATTORNEY GENERAL BATON ROUGE LA 70804-4095                                                   First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     200 ST. PAUL PLACE
ATTORNEY GENERAL                               STATE OF MARYLAND ATTORNEY GENERAL BALTIMORE MD 21202-2202                                                      First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                               STATE OF MASSACHUSETTS ATTORNEY       ONE ASHBURTON PLACE
ATTORNEY GENERAL                               GENERAL                               BOSTON MA 02108-1698                                                      First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                     525 W. OTTAWA ST., P.O. BOX 30212
ATTORNEY GENERAL                               STATE OF MICHIGAN ATTORNEY GENERAL LANSING MI 48909-0212                                                        First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     1400 BREMER TOWER
                                                                                     445 MINNESOTA STREET
ATTORNEY GENERAL                               STATE OF MINNESOTA ATTORNEY GENERAL ST. PAUL MN 55101-2131                                                      First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     WALTER SILLERS BUILDING
                                                                                     550 HIGH STREET, SUITE 1200, P.O. BOX 220
ATTORNEY GENERAL                               STATE OF MISSISSIPPI ATTORNEY GENERAL JACKSON MS 39201                                                          First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     SUPREME COURT BUILDING
                                                                                     207 W. HIGH ST.
ATTORNEY GENERAL                               STATE OF MISSOURI ATTORNEY GENERAL    JEFFERSON CITY MO 65102                                                   First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     2115 STATE CAPITOL
                                                                                     2ND FL, RM 2115
ATTORNEY GENERAL                               STATE OF NEBRASKA ATTORNEY GENERAL LINCOLN NE 68509-8920                                                        First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     100 NORTH CARSON STREET
ATTORNEY GENERAL                               STATE OF NEVADA ATTORNEY GENERAL      CARSON CITY NV 89701                                                      First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                               STATE OF NEW HAMPSHIRE ATTORNEY       33 CAPITOL ST.
ATTORNEY GENERAL                               GENERAL                               CONCORD NH 03301-0000                                                     First Class Mail




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (KG)                                                                               Page 9 of 11
                                                                                 Case 19-12122-MFW     Doc 787      Filed 01/27/20   Page 12 of 13




                                                                                                            Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below


                                 DESCRIPTION                  NAME                                                               ADDRESS             EMAIL      METHOD OF SERVICE
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    RJ HUGHES JUSTICE COMPLEX
                                                                                    25 MARKET STREET, P.O. BOX 080
ATTORNEY GENERAL                               STATE OF NEW JERSEY ATTORNEY GENERAL TRENTON NJ 08625-0080                                                    First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                               STATE OF NEW MEXICO ATTORNEY         P.O. DRAWER 1508
ATTORNEY GENERAL                               GENERAL                              SANTA FE NM 87504-1508                                                   First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    THE CAPITOL
ATTORNEY GENERAL                               STATE OF NEW YORK ATTORNEY GENERAL ALBANY NY 12224-0341                                                       First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                               STATE OF NORTH CAROLINA ATTORNEY     9001 MAIL SERVICE CENTER
ATTORNEY GENERAL                               GENERAL                              RALEIGH NC 27699-9001                                                    First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    STATE CAPITOL
                                               STATE OF NORTH DAKOTA ATTORNEY       600 E BOULEVARD AVE DEPT 125
ATTORNEY GENERAL                               GENERAL                              BISMARCK ND 58505-0040                                                   First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    30 E. BROAD ST., 14TH FLOOR
ATTORNEY GENERAL                               STATE OF OHIO ATTORNEY GENERAL       COLUMBUS OH 43215                                                        First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    313 NE 21ST STREET
ATTORNEY GENERAL                               STATE OF OKLAHOMA ATTORNEY GENERAL OKLAHOMA CITY OK 73105                                                     First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    1162 COURT STREET NE
ATTORNEY GENERAL                               STATE OF OREGON ATTORNEY GENERAL     SALEM OR 97301                                                           First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    STRAWBERRY SQUARE
                                               STATE OF PENNSYLVANIA ATTORNEY       16TH FLOOR
ATTORNEY GENERAL                               GENERAL                              HARRISBURG PA 17120                                                      First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                               STATE OF SOUTH CAROLINA ATTORNEY     P.O. BOX 11549
ATTORNEY GENERAL                               GENERAL                              COLUMBIA SC 29211-1549                                                   First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    1302 EAST HIGHWAY 14
                                               STATE OF SOUTH DAKOTA ATTORNEY       SUITE 1
ATTORNEY GENERAL                               GENERAL                              PIERRE SD 57501-8501                                                     First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    P.O. BOX 20207
ATTORNEY GENERAL                               STATE OF TENNESSEE ATTORNEY GENERAL NASHVILLE TN 37202-0207                                                   First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    CAPITOL STATION
                                                                                    PO BOX 12548
ATTORNEY GENERAL                               STATE OF TEXAS ATTORNEY GENERAL      AUSTIN TX 78711-2548                                                     First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    PO BOX 142320
ATTORNEY GENERAL                               STATE OF UTAH ATTORNEY GENERAL       SALT LAKE CITY UT 84114-2320                                             First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    900 EAST MAIN STREET
ATTORNEY GENERAL                               STATE OF VIRGINIA ATTORNEY GENERAL   RICHMOND VA 23219                                                        First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    1125 WASHINGTON ST. SE
                                               STATE OF WASHINGTON ATTORNEY         P.O. BOX 40100
ATTORNEY GENERAL                               GENERAL                              OLYMPIA WA 98504-0100                                                    First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                               STATE OF WEST VIRGINIA ATTORNEY      STATE CAPITOL BLDG 1 ROOM E 26
ATTORNEY GENERAL                               GENERAL                              CHARLESTON WV 25305                                                      First Class Mail




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (KG)                                                                             Page 10 of 11
                                                                                                Case 19-12122-MFW      Doc 787      Filed 01/27/20   Page 13 of 13




                                                                                                                            Exhibit A
                                                                                                                      Core/2002 Service List
                                                                                                                     Served as set forth below


                                 DESCRIPTION                                  NAME                                                          ADDRESS                                         EMAIL         METHOD OF SERVICE
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  WISCONSIN DEPARTMENT OF JUSTICE
                                                                                                  STATE CAPITOL, ROOM 114 EAST, P. O. BOX 7857
ATTORNEY GENERAL                                              STATE OF WISCONSIN ATTORNEY GENERAL MADISON WI 53707-7857                                                                                First Class Mail
                                                                                                  ATTN: BRIAN D. GLUECKSTEIN & DAVID R ZYLBERBERG
                                                                                                  125 BROAD STREET                                                   gluecksteinb@sullcrom.com
COUNSEL TO VORNADO REALTY TRUST AND ITS LANDLORD AFFILIATES   SULLIVAN & CROMWELL LLP             NEW YORK NY 10004                                                  zylberbergd@sullcrom.com          Email
                                                                                                  ATTN: WILLIAM A. HAZELTINE, ESQ.
                                                                                                  901 NORTH MARKET STREET
                                                                                                  SUITE 1300
COUNSEL TO SONY INTERACTIVE ENTERTAINMENT AMERICA LLC         SULLIVAN HAZELTINE ALLINSON LLC     WILMINGTON DE 19801                                                                                  First Class Mail
                                                                                                  ATTN: ANDREW S. CONWAY
                                                                                                  200 EAST LONG LAKE ROAD
                                                                                                  SUITE 300
COUNSEL TO TAUBMAN LANDLORDS                                  TAUBMAN LANDLORDS                   BLOOMFIELD HILLS MI 48304                                          aconway@taubman.com               Email
                                                                                                  ATTN: FREDERICK B. ROSNER, SCOTT J. LEONHARDT
                                                                                                  824 N. MARKET STREET                                               rosner@teamrosner.com
COUNSEL TO COMENITY CAPITAL BANK                              THE ROSNER LAW GROUP LLC            WILMINGTON DE 19801                                                leonhardt@teamrosner.com          First Class Mail and Email
                                                                                                  ATTN: LOUIS F. SOLIMINE
                                                                                                  312 WALNUT STREET
COUNSEL TO DUKE REALTY LIMITED PARTNERSHIP AND CORPUS CHRISTI                                     SUITE 1400
RETAIL VENTURE LP                                             THOMPSON HINE LLP                   CINCINNATI OH 45202-4029                                           Louis.Solimine@ThompsonHine.com   Email
                                                                                                  ATTN: JENNIFER L. PRUSKI
                                                                                                  PO BOX 255824
COUNSEL TO DONAHUE SCHRIBER REALTY GROUP, LP                  TRAINOR FAIRBROOK                   SACRAMENTO CA 95865                                                jpruski@trainorfairbrook.com      Email
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  US DEPT OF JUSTICE
                                                              UNITED STATES OF AMERICA ATTORNEY   950 PENNSYLVANIA AVE NW
UNITED STATES OF AMERICA                                      GENERAL                             WASHINGTON DC 20530-0001                                                                             First Class Mail
                                                                                                  ATTN: CHARLES OBERLY C/O ELLEN SLIGHTS
                                                                                                  1007 ORANGE ST STE 700
                                                                                                  PO BOX 2046
US ATTORNEY FOR THE DISTRICT OF DELAWARE                      US ATTORNEY FOR DELAWARE            WILMINGTON DE 19899-2046                                           USADE.ECFBANKRUPTCY@USDOJ.GOV     First Class Mail and Email
                                                                                                  ATTN: JEFFREY A. DITO
                                                                                                  555 MONTGOMERY STREET
                                                                                                  SUITE 605
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                   VALINOTI, SPECTER & DITO, LLP       SAN FRANCISO CA 94111                                              jdito@valinoti-dito.com           Email
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  441 4TH STREET, NW
ATTORNEY GENERAL                                              WASHINGTON DC ATTORNEY GENERAL      WASHINGTON DC 20001                                                                                  First Class Mail
                                                                                                  ATTN: KEVIN J MANGAN & S. ALEXANDER FARIS
                                                                                                  1313 NORTH MARKET STREET
                                                                                                  SUITE 1200                                                         Kevin.Mangan@wbd-us.com
COUNSEL TO COMCO, LLC AND 568 BROADWAY PROPERTY, LLC          WOMBLE BOND DICKINSON (US) LLP      WILMINGTON DE 19801                                                Alexander.Faris@wbd-us.com        First Class Mail and Email
                                                                                                  ATTN: PAULINE K MORGAN & SEAN T GREECHER
                                                                                                  RODNEY SQUARE                                                      bankfilings@ycst.com
                                                              YOUNG CONAWAY STARGATT & TAYLOR,    1000 NORTH KING STREET                                             pmorgan@ycst.com
COUNSEL TO VORNADO REALTY TRUST AND ITS LANDLORD AFFILIATES   LLP                                 WILMINGTON DE 19801                                                sgreecher@ycst.com                Email




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (KG)                                                                                             Page 11 of 11
